Citation Nr: 1411112	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  11-29 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of meningococcemia with meningococcus arthritis.


REPRESENTATION

Appellant represented by:	Walton McLeod, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from February 1979 to March 1985.  His DD Form 214 also reflects that he had 2 years and 7 months of prior service.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran subsequently appeared before the undersigned Acting Veterans Law Judge in February 2012 and delivered sworn testimony via video conference hearing in Columbia, South Carolina.  A transcript of that hearing is of record.


FINDING OF FACT

A private physician has linked the Veteran's residuals of meningococcemia with meningococcus arthritis to his active service.


CONCLUSION OF LAW

Service connection for residuals of meningococcemia with meningococcus arthritis is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A September 1994 RO decision denied the Veteran's claim of service connection for meningitis.  RO decisions dated in August 2002 and June 2004 denied the Veteran's application to reopen the claim.  Generally, new and material evidence would be required to reopen this claim.  38 U.S.C.A. § 5108.  Under the provisions of 38 C.F.R. § 3.156(c), however, when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.  Evidence added to the record since the June 2004 RO decision includes some of the Veteran's service treatment records.  As these records were not of record at the time of the prior denials, including in June 2004, and as the service treatment records are relevant to the matter before the Board, VA must therefore reconsider this issue, and the Board has recharacterized the issue as styled on the title page.

In light of the favorable decision to grant the Veteran's claim, any deficiency as to VA's duties to notify and assist or as to compliance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is rendered moot.  Nevertheless, the Board notes in passing that despite the efforts of the AOJ to obtain them, the Veteran's service treatment records (other than a February 1978 to March 1978 hospital treatment narrative) are not associated with the claims file.  In light of the absence of service medical records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Applicable Laws

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A February 1978 to March 1978 service hospital narrative reflects that the Veteran was admitted for treatment after complaining of joint pain and muscle weakness.  The Veteran underwent left knee aspiration and was diagnosed with meningococcemia with meningococcus arthritis.

A January 2010 private medical record (from the office of SGY, MD) indicates that the Veteran complained of numbness in his hands and pain in his right leg and shoulders.  The diagnosis was post-meningococcal meningitis/meningococcemia arthralgia, headaches, and neuropathy.

At an April 2010 VA joints examination the Veteran complained of pain in the hips, ankles, knees, and wrists on a daily basis.  The Veteran indicated that his joint pain impacted his ability to work as a cook since this occupation required him to stand for prolonged periods of time.  Physical examination of the joints revealed no warmth, redness, swelling, or instability.  There were no signs of inflammatory arthritis or any signs of joint infection or reactive arthritis.  Diagnoses included degenerative joint disease of the knees and bilateral trochanteric bursitis.  The examiner indicated that the Veteran's current complaints and residual disabilities were not related to his military service.

In a May 2011 letter the Veteran's private physician (SGY, MD) reviewed the Veteran's records concerning his February 1978 service hospitalization and treatment.  The letter indicated that the Veteran had informed him that he had complained of pain in his legs and joints since service.  Dr. SGY opined that it was likely that the Veteran's current arthritic condition was linked to the meningococcemia with meningococcus arthritis that he incurred while in service.  Dr. SGY also stated that it was likely that the meningococcemia with meningococcus arthritis that Veteran had during service could be reasonably expected to produce the symptoms the Veteran currently suffers from.

At his February 2012 Board video-conference hearing the Veteran indicated that Army medical personnel had informed him that he would have significant joint pain in his later years.  The Veteran stated that he had current pain in the knees, shoulders, wrists, hands, and hips.  While he essentially indicated that he had experienced joint pain since service, he began to specifically notice it in 1992.

The evidence of record contains an opinion of etiology that is favorable (Dr. SGY's May 2011 opinion) to the Veteran's service-connection claim and an April 2010 VA opinion that rejects the Veteran's claim.

Greater weight may be placed on one physician's opinion over another depending on factors such as the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The professional credentials and experience of opinion providers are properly considered in assigning probative value.  Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  Harris v. West, 203 F. 3d 1347, 1350-51 (Fed. Cir. 2000).  "[M]ost of the probative value of a medical opinion comes from its reasoning."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

With these considerations in mind, the Board finds that it is unable to distinguish the aforementioned opinions.  While the April 2010 VA examiner offered a well-reasoned rationale for his opinion, it appears that the April 2010 VA examiner did not have a chance to review the Veteran's February 1978 to March 1978 service hospital record.  While the private examiner did not offer an overly detailed rationale, it does appear that the opinion was based on a more comprehensive review of the record.  In this regard, records such as the January 2010 private medical record reveals that DR. SGY was very familiar with the Veteran's medical history.

In sum, the Board finds that the medical nexus opinions in this case are at least in equipoise.  In such cases, doubt is resolved in the Veteran's favor, 38 U.S.C.A. § 5107, Gilbert v. Derwinski, 1 Vet. App. 49 (1990), and service connection for residuals of meningococcemia with meningococcus arthritis is warranted.






ORDER

Service connection for residuals of meningococcemia with meningococcus arthritis is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


